Citation Nr: 0905669	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  95-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as a "blind spot" in the left eye.

3.  Entitlement to increased initial ratings for impingement 
syndrome of the right shoulder, rated as 10 percent disabling 
prior to August 19, 2005, and 20 percent disabling since that 
date.  

3.  Entitlement to an initial compensable rating for a scar 
of the right wrist.

4.  Entitlement to an initial compensable rating for the 
residuals of an injury to the right medial nerve.

5.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the cervical spine.

6.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the thoracic spine.

7.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the lumbar spine with 
radiculopathy.

8.  Entitlement to an initial compensable rating for 
prostatitis.

9.  Entitlement to an initial rating in excess of 10 percent 
for a skin condition of the hands, feet, and scrotum 
(including dermatitis and onychomycosis).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1993, and on active duty for training from August 29, 1962 to 
February 28, 1963, with additional service in the United 
States Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which 
adjudicated the issues on appeal.

The case was previously before the Board.  In February 1997, 
the veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge.  Thereafter, the Board 
issued a decision in May 1999 in which it adjudicated eight 
other claims.  Since these claims have been fully resolved by 
the Board, they are no longer in appellate status.  The 
remaining claims not adjudicated by the Board in May 1999, 
however, were remanded for additional evidentiary 
development.  Since all requested development has been 
accomplished, these issues are once again before the Board 
for review.  

The issue concerning the propriety of the initial 10 percept 
rating assigned for the veteran's service-connected skin 
condition of the hands, feet, and scrotum is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's eye disorder, claimed as a "blind spot" in 
the left eye, is due to floaters, which is a development or 
congenital defect, with no evidence of a superimposed disease 
or injury in service.

2.  The veteran is right-hand dominant.

3.  Since the initial grant of service connection, the 
veteran's right shoulder impingement syndrome has been 
manifested by abduction to approximately 90 degrees, with 
objective evidence of painful motion only at extremes of 
motion.

4.  The veteran's scar on his right wrist measures 3.0 cm by 
2 mm, is objectively painful and tender, and causes some 
limitation of motion of the wrist. 

5.  The veteran experiences mild incomplete paralysis of the 
right medial nerve.

6.  The veteran's traumatic arthritis of the cervical spine 
is manifested by slight to moderate limitation of motion of 
the cervical spine with pain on use, motion in every 
direction, and no significant neurological findings.  

7.  The veteran's thoracolumbar spine was manifested by 
slight limitation of motion from the initial grant of service 
connection until November 27, 2006, at which time his 
thoracolumbar spine demonstrated moderate limitation of 
motion, with no significant additional limitation of motion 
due to pain.  

8.  The veteran's thoracolumbar spine disability is also 
manifested by mild incomplete paralysis of the right sciatic 
nerve.

9.  Prior to November 13, 2006, the veteran's prostatitis was 
manifested by nocturia one to two time a night, but during a 
VA examination on that date the veteran reported nocturia 
three times a night.


CONCLUSIONS OF LAW

1.  An eye disorder, claimed as a "blind spot" in the left 
eye, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for an initial 20 percent rating for 
impingement syndrome of the right shoulder prior to August 
19, 2005, have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); §§ 4.1-4.14, 4.71a, Diagnostic Code 5201 (2008).

3.  The criteria for an initial rating higher than 20 percent 
for impingement syndrome of the right shoulder have not been 
met at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West Supp. 2005); §§ 4.1-
4.14, 4.71a, Diagnostic Code 5201 (2008).

4.  The criteria for an initial 10 percent rating for a scar 
of the right wrist have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.118, 
Codes 7804, 7805 (as in effect before August 30, 2002); 38 
C.F.R.       § 4.118, Codes 7801, 7804, 7805 (as in effect on 
and after August 30, 2002).


5.  The criteria for an initial 10 percent rating for 
residuals of an injury to the right medial nerve have been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.    §§ 
3.159, 3.321(b), 4.1-4.14 4.124a, Diagnostic Code 8515 
(2008).

6.  The criteria for an initial 20 percent disability rating 
for traumatic arthritis of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.  §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 
(effective both prior to and on and after September 23, 2002) 
and Diagnostic Code 5243 (effective September 26, 2003).

7.  The criteria are not met for an initial disability rating 
in excess of 10 percent for traumatic arthritis of the 
thoracic spine.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Codes 
5292 5293 (effective from September 23, 2002, to September 
26, 2003); Diagnostic Code 5243 (effective September 26, 
2003).

8.  The criteria are not met for an initial disability rating 
in excess of 10 percent for traumatic arthritis of the 
thoracolumbar spine prior to November 27, 2006.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.71a, Diagnostic Code 5293 (effective prior to September 26, 
2003); Diagnostic Codes 5292 5293 (effective from September 
23, 2002, to September 26, 2003); Diagnostic Code 5243 
(effective September 26, 2003).

9.  Effective November 27, 2006, however, the criteria are 
met for the orthopedic manifestations of the veteran's 
traumatic arthritis of the thoracolumbar spine.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Codes 5292 5293 (effective from September 
23, 2002, to September 26, 2003); Diagnostic Code 5243 
(effective September 26, 2003).

10.  Effective September 23, 2002, the criteria also are met 
for a separate 10 percent rating for mild incomplete 
paralysis of the right sciatic nerve due to the thoracolumbar 
spine disability.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5237 (2008).

11.  The criteria have been met for an initial 10 percent 
rating for prostatitis prior to November 13, 2006.  38 
U.S.C.A. § 1155 (West Supp. 2005); §§ 4.1-4.14, 4.115, 
Diagnostic Code 7527 (2008).

12.  The criteria have also been met for a 20 percent rating 
for prostatitis since November 13, 2006.  38 U.S.C.A. § 1155 
(West Supp. 2005); §§ 4.1-4.14, 4.115, Diagnostic Code 7527 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims 
on their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May 1999, March 2005, July 2006, October 
2006, and May 2007.  These letters informed the veteran of 
the evidence required to substantiate his claims, as well as 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The March 2006 letter also complied 
with the Dingess requirements, addressing both disability 
ratings and potential effective-date issues.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records that he and his representative identified.  
In addition, the veteran was afforded appropriate VA 
examinations for each of his claims.  First, he was afforded 
a VA examination to determine whether he has an eye disorder 
as a result of service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R.              § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Second, each of his 
service-connected disabilities have been examined by VA at 
least once to assess their severity for rating purposes.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Service Connection for an Eye 
Disorder, Claimed as a "Blind Spot" 
in the Left Eye

The veteran is seeking service connection for an eye 
disorder, claimed as a "blind spot" in the left eye.  
However, because his blind spot has been attributed to 
floaters, a developmental defect, with no evidence of a 
superimposed disease or injury in service, his claim must be 
denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  
Stated somewhat differently, service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Refractive error of the eyes, which includes astigmatism and 
presbyopia, as well as other congenital and developmental 
defects, are not disabilities within the meaning of 
applicable regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2008).  
Therefore, such disorders require more than an increase in 
severity during service in order to warrant a grant of 
service connection.  The evidence must show that the 
congenital or developmental defect, such as refractive error, 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  
VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985).

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right, though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the veteran first reported a blind spot in his 
left eye while on active duty in 1992.  At the time, however, 
the only diagnoses were amblyopia and anisometropia, both of 
which are considered refractive errors of the eyes, and 
therefore not capable of being service connected.  
"Amblyopia" is simply impairment of vision without a 
detectable organic lesion of the eye.  See Dorland's 
Illustrated Medical Dictionary 57 (30th ed. 2003).  
"Anisometropia" is a difference in the refractive power of 
the two eyes.  Id.  The service treatment records do not 
indicate that this condition was ever subject to a 
superimposed disease or injury during service.  Thus, the 
veteran's service treatment records provide evidence against 
the veteran's claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The veteran was afforded several VA compensation examinations 
to determine the nature and etiology of the blind spot 
involving his left eye.  The first two VA examinations 
provided no insight into the veteran's blind spot, as the 
first examination in April 2000 found no eye pathology, while 
the second examination in November 2001 attributed the 
veteran's complaints to antimetropia, which, as already 
discussed, is not a disability for VA compensation purposes.  
A VA examination in November 2006, however, attributed the 
veteran's blind spot in his left eye to floaters.  
"Floaters" is defined as "spots before the eyes."  See 
Dorland's Illustrated Medical Dictionary 711 (30th ed. 2003).  
However, the VA examiner then added that floaters is a 
congenital problem due to the veteran's advanced age.  

Since the veteran's blind spot has been attributed to 
floaters - a congenital or developmental defect, with no 
evidence that this condition was ever subject to a 
superimposed disease or injury during service, the Board 
finds that the preponderance of the evidence is against the 
claim.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Increased Ratings for 
Impingement Syndrome of the Right 
Shoulder

The veteran's service treatment records show that he was 
diagnosed with impingement syndrome of the right shoulder in 
March 1993.  Shortly after leaving service the veteran filed 
a claim for service connection for a right shoulder disorder.  
In June 1994, the RO granted the claim and assigned a 10 
percent rating for impingement syndrome of the right 
shoulder, effective June 19, 1993.  

The veteran appealed that decision by requesting a higher 
disability rating.  In cases such as this in which the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

During the course of the appeal, the RO issued a rating 
decision in November 2005 wherein it granted a higher rating 
of 20 percent for the veteran's right shoulder impingement 
syndrome.  However, instead of granting the 20 percent rating 
back to the initial effective date of June 19, 1993, the RO 
assigned an effective date of August 19, 2005.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Therefore, the Board must adjudicate whether the veteran is 
entitled to a disability rating higher than 10 percent for 
the period prior to August 19, 2005, and whether he is 
entitled to a disability rating higher than 20 percent since 
August 19, 2005.  After carefully reviewing the veteran's 
claims file, the Board finds that the evidence supports a 20 
percent rating since the initial grant of service connection 
until August 19, 2005; however, the preponderance of the 
evidence is against a disability rating higher than 20 
percent at any time since the initial grant of service 
connection.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The RO rated the veteran's right shoulder impingement 
syndrome under both Diagnostic Code (DC) 5201, for limitation 
of motion of arm, and DC 5203, for dislocation of the 
clavicle or scapula.  However, since the Board finds that 
this disability warrants a 20 percent rating under DC 5201 
during the entire period at issue, and since 20 percent is 
the maximum rating provided under DC 5203, the Board need 
only consider DC 5201.  See 38 C.F.R. § 4.71a, DCs 5201, 
5203.  

The record shows that the veteran is right hand dominant.  
Under DC 5201, a 20 percent rating is assigned where motion 
of either arm is limited to the shoulder level, which is 
essentially 90 degrees of abduction.  A 30 percent rating 
requires that motion of the major arm be limited to midway 
between the side and shoulder level, which is essentially 45 
degrees of abduction.  And lastly a 40 percent rating 
requires limitation of motion of the major arm to 25 degrees 
from the side.  See 38 C.F.R.  § 4.71a, DC 5201.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

Applying these criteria to the facts of this case, the Board 
finds that the veteran's right shoulder impingement syndrome 
meets the criteria for a 20 percent rating for the period 
prior to August 19, 2005.  The evidence during this period 
shows that the veteran's right arm demonstrated, on average, 
approximately 90 degrees of flexion, thereby warranting an 
initial 20 percent rating.  In this regard, his right arm 
demonstrated full abduction in December 1993, abduction to 80 
degrees in May 1999, abduction to 90 degrees in August 1999 
and April 2000, abduction to 120 degrees in October 2001, 
abduction to 75 degrees in October 2003, and full abduction 
in April 2005.  Most of these findings demonstrate that the 
veteran's right shoulder is manifested by motion of the arm 
limited to the shoulder level, i.e., 90 degrees of abduction.  
As such, they support an initial 20 percent disability rating 
since the initial grant of service connection.  

Since the veteran's right shoulder impingement syndrome has 
now been assigned a 20 percent rating both prior to and since 
August 19, 2005, the Board must now determine whether a 
disability rating higher than 20 percent is warranted at any 
time since the initial grant of service connection.  After 
carefully reviewing the evidence, the Board finds no basis to 
assign a disability rating higher than 20 percent under DC 
5201 at any time since the initial grant of service 
connection.  In other words, at no time has the veteran's 
right arm been limited to midway between the side and 
shoulder level - i.e., abduction limited to 45 degrees or 
less.   

The evidence outlined above - i.e., prior to August 19, 2005 
- has already established that the veteran's right arm 
demonstrated abduction, on average, to approximately 90 
degrees, which is significantly greater than 45 degrees as 
required for a 30 percent rating.  At the high end of this 
average, his right arm demonstrated full abduction in 
December 1993 and April 2005.  Although these movements were 
not documented in degrees, the rating schedule notes that 
normal abduction is from zero to 180 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  So one can safely assume that the veteran's 
right arm demonstrated approximately 180 degrees of abduction 
in December 2003 and April 2005.  And at the low end of this 
average, his right arm demonstrated 80 degrees in May 1999 
and 75 degrees in October 2003.  Thus, since the veteran's 
right arm demonstrated abduction significantly greater than 
45 degrees, there is no basis to assign a 30 percent 
disability rating under DC 5201 prior to August 19, 2005.  

For the period since August 19, 2005, the Board also finds no 
basis to assign a disability rating higher than 20 percent, 
as his right arm continued to exhibit approximately 90 
degrees of abduction.  For example, his right arm 
demonstrated full abduction in April 2005, abduction to 90 
degrees in September 2005, and abduction to 88 degrees in 
November 2006.  These findings are analogous to motion 
limited to the shoulder level, for which a 20 percent rating 
is appropriate under DC 5201.  There is simply no evidence, 
however, that abduction of the right arm has ever been 
limited to 45 degrees, as required for a 30 percent rating 
under DC 5201.  

In addition to DC 5201, the Court has held that VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R.       §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

But the evidence in this case does not show that the 
veteran's right shoulder exhibits any significant functional 
loss due to pain, weakened movement, excess fatigability, or 
incoordination, which would warrant a disability rating 
higher than 20 percent at any time since the initial grant of 
service connection.  For instance, the October 2003 VA 
examination report notes that pain was only present at the 
end of each movement; the September 2005 VA examination 
report notes that pain was only present during the last 10 
degrees of abduction (from 80 to 90 degrees); and the 
November 2006 VA examination report notes that there was no 
change in motion with repeat flexion.  Moreover, under the 
diagnoses section in the November 2006 report, the examiner 
indicated that the veteran's right shoulder disability caused 
moderate functional impairment, with only mild weakness, no 
fatigability, and no incoordination.  In light of these 
findings, a disability rating higher than 20 percent is not 
warranted for the veteran's right shoulder impingement 
syndrome on the basis of functional loss of the joint due to 
pain, weakened movement, excess fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 4.45.

For these reasons and bases, the Board finds that the 
evidence supports a 20 percent rating for the veteran's right 
shoulder impingement syndrome prior to August 19, 2005.  
However, the preponderance of the evidence is against a 
disability rating higher than 20 percent since the initial 
grant of service connection.  And since the preponderance of 
the evidence is against this aspect of his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 
53-56.  

IV.  Increased Rating for a Scar of the Right Wrist

The veteran lacerated his right wrist in October 1974 after 
putting his fist through a piece of glass.  The wound was 
sutured and resulted in residual damage to the medial nerve 
as well as a painful scar.  Consequently, the RO, in June 
1994, granted service connection for both the residual damage 
to the right medial nerve as well as the residual scar, 
assigning separate noncompensable (zero percent) ratings for 
each disability, effective June 1993.  See Esteban v. Brown, 
6 Vet. App. 259, 261-262 (1994) (holding that it is 
permissible to evaluate different conditions that are 
encompassed in one disability under separate diagnostic codes 
if none of the symptomatology for one condition is 
duplicative of another condition).  The veteran appealed that 
decision by requesting that both disabilities be assigned 
compensable ratings  See Fenderson, supra.  The Board will 
address each claim separately, starting with the scar.  

At the time the veteran filed his claim, DC 7804 provided a 
maximum 10 percent rating for scars that were superficial but 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804.  Scars could also be rated based on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  Motion of the wrist is rated under DC 
5215, which provides a maximum 10 percent rating for either 
limitation of motion of the wrist (dorsiflexion less than 15 
degrees) or when the palmar flexion is limited in line with 
the forearm whether the major or minor hand is involved.  38 
C.F.R. § 4.71a, DC 5215.  

In this case, the Board finds that the veteran's scar on his 
right wrist is both objectively tender and painful, and 
causes limitation of motion of the wrist.  In this regard, 
since filing his claim the veteran has consistently described 
the scar as tender and painful.  And since the Board finds 
his complaints of pain to be credible, his scar meets the 
criteria for a 10 percent rating under DC 7804, which is the 
maximum rating available under this code provision.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board).

But even assuming for discussion purposes that the veteran's 
complaints of pain are not credible, a 10 percent rating 
would still be available under DC 7805 based on limitation of 
range of motion of the wrist.  In this regard, range-of-
motion testing in January 2006 indicated that his right wrist 
had dorsiflexion of 50 degrees and palmar flexion of 45 
degrees.  Although these movements do not meet the criteria 
for a compensable rating under DC 5215, they are somewhat 
less than normal.  See 38 C.F.R. § 4.71a, Plate I (listing 
normal motion of the wrist as dorsiflexion of 70 degrees and 
flexion to 80 degrees).  So in light of the veteran's 
limitation of motion of the right wrist due to his painful 
scar, a 10 percent rating is warranted under DC 7805.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  

In assigning a 10 percent rating for the veteran's scar, the 
Board also finds no basis to assign a disability rating 
higher than 10 percent since the initial grant of service 
connection.  The Board notes that a disability rating higher 
than 10 percent is not available under DC 7804 or DC 7805.  
During the course of this appeal, the Board notes that VA 
issued new regulations for evaluating skin disabilities, 
effective August 30, 2002, which the Board must consider.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  These changes 
had essentially no effect on DC 7804 and 7805.  The only 
applicable change is that a 20 percent rating is now 
available for a scar that is deep or that causes limited 
motion in an area or areas exceeding 12 square inches (77 
square centimeters).  38 C.F.R. § 4.118, DCs 7801.  But an 
April 2000 VA examination report notes that the scar at issue 
measures only 3 cm in length and 1 to 2 mm in width.  Based 
on these measurements, there is no basis to assign a 
disability rating higher than 10 percent under DC 7801.  

For these reasons and bases, the Board finds that the 
evidence supports an initial 10 percent rating for the 
veteran's scar on his right wrist.  However, the 
preponderance of the evidence is against a disability rating 
higher than 10 percent since the initial grant of service 
connection.  Accordingly, the appeal is granted to this 
extent only. 

V.  Increased Rating for 
Residuals of an Injury to the 
Right Medial Nerve

In addition to the 10 percent rating assigned for the 
veteran's scar, the Board also finds that a separate 10 
percent rating is warranted for his right medial nerve 
damage, since the evidence shows mild incomplete paralysis of 
the right medial nerve due to his service-connected right 
wrist injury.

Paralysis of the median nerve is rated pursuant to DC 8515, 
which involves wrist, hand, and finger movements.  See 38 
C.F.R. § 4.124a, DC 8515.  The veteran is right hand 
dominant.  Under DC 8515, mild incomplete paralysis of the 
major median nerve warrants a 10 percent rating, moderate 
incomplete paralysis of the major median nerve warrants a 30 
percent rating, and severe incomplete paralysis of the major 
median nerve warrants a 50 percent rating.  Lastly, a 70 
percent rating is assigned for complete paralysis of the 
minor median nerve.  Id. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports an initial 10 percent rating 
for the veteran's right medial nerve injury.  In particular, 
the evidence shows that the involvement of the veteran's 
right medial nerve is wholly sensory and has been described 
by medical professionals as "mild" in degree, thereby 
warranting a 10 percent rating for mild incomplete paralysis 
of the medial nerve.   

The evidence showing mild incomplete paralysis of the right 
medial nerve includes the following: (i) a December 1993 VA 
examination report showing hyperthesia to pinprick at the 
second and third fingers of the right hand; (ii) a January 
1994 VA examination report showing mild weakness of the right 
hand; (iii) a January 1995 electromyography (EMG) and nerve 
conduction study (NCS) report showing evidence of mild carpel 
tunnel syndrome; (iv) a May 1995 VA examination report 
showing slight muscle atrophy of the right hand; (v) a May 
2000 VA examination report showing mild weakness and 
decreased sensation involving the fingers and thumb; and (vi) 
a February 2002 report from S.F., M.D., showing very mild 
carpal tunnel syndrome.  These findings clearly show that the 
veteran's right medial nerve has been manifested by mild 
incomplete paralysis since the initial grant of service 
connection, thereby warranting an initial 10 percent rating 
for this disability.  

The Board also finds that the preponderance of the evidence 
is against a disability rating higher than 10 percent for his 
medial nerve damage since the initial grant of service 
connection.  The evidence outlined above which shows mild 
incomplete paralysis of the right medial provides compelling 
evidence against a rating higher than 10 percent.  In 
particular, the damage to the veteran's right medial nerve 
was characterized by medical professionals as only "mild" 
in January 1994, January 1995, and May 2000, and 
characterized as "slight" in May 1995 and "very mild" in 
February 2002.  The Board places significant weight on the 
fact that no medical professional has characterized this 
disability as more than mild, such as moderate or severe.  

In addition, the Board notes that an EMG/NCS study in January 
1995 revealed evidence of either right radial nerve 
impairment or C7 radiculopathy, while an NCS study performed 
in June 2005 was normal.  An October 2003 VA examination 
report also notes that full strength was present in both 
upper extremities.  In short, none of these finding suggests 
that the veteran's right medial nerve injury is manifested by 
more than mild incomplete paralysis, thereby precluding a 
disability rating higher than 10 percent.  

The Board thus concludes that the evidence supports an 
initial 10 percent rating for the veteran's service-connected 
residuals of a right medial nerve injury.  However, the 
preponderance of the evidence is against a disability rating 
higher than 10 percent at any time since the initial grant of 
service connection.  The appeal is therefore granted to this 
extent only. 

VI.  Increased Rating for Traumatic Arthritis of the Cervical 
Spine

In September 1993, X-rays revealed early degenerative changes 
of the cervical spine.  Since these findings were within one 
year of the veteran's separation from active duty in June 
1993, the RO granted service connection for arthritis of the 
cervical spine, effective June 1993.  The RO initially 
assigned a noncompensable rating for this disability but 
eventually increased it to 10 percent, effective from June 
1993.  Therefore, the issue on appeal is entitlement to an 
initial rating in excess of 10 percent for traumatic 
arthritis of the cervical spine.  See Fenderson, supra.

The RO rated the veteran's cervical spine disability under DC 
5290, for limitation of motion of the cervical spine.  This 
code provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, DC 5290.  

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the cervical spine for VA purposes to be forward 
flexion of the cervical spine from zero to 45 degrees, 
extension from zero to 45 degrees, left and right lateral 
flexion from zero to 45 degrees, and left and right lateral 
rotation from zero to 80 degrees.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

Since the veteran's cervical spine disability involves disc 
disease, the Board will also consider DC 5293, for 
intervertebral disc syndrome.  At the time the veteran filed 
his claim, this code provided a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's cervical spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 
5110(g).  

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent rating if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or if the combined range of motion of 
cervical spine is not greater than 170 degrees.  A 30 percent 
rating is assigned if forward flexion of the cervical spine 
is 15 degrees or less, or for favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  Lastly, 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2008).

Applying the above criteria to the facts of this case, the 
Board finds that, after factoring the veteran's complaints of 
pain on motion, his cervical spine exhibits moderate 
limitation of motion and thus meets the criteria for an 
initial 20 percent rating under DC 5290.  Range-of-motion 
testing during three VA examinations supports this 
conclusion.  

The first examination, performed in April 2000, notes that 
his cervical spine demonstrated flexion between 45 and 50 
degrees, extension of 55 degrees, right and left rotation of 
50 degrees and 35 degrees, respectively, and right and left 
lateral flexion of 30 degrees.  The second examination, 
performed in October 2003, showed flexion of 35 degrees, 
extension of 30 degrees, right and left rotation of 35 
degrees and 65 degrees, respectively, and right and left 
lateral flexion of 25 degrees and 22 degrees, respectively.  
And the third examination, performed in November 2006, showed 
flexion of 35 degrees, extension of 20 degrees, right and 
left rotation of 30 degrees, and right and left lateral 
flexion of 25 and 22 degrees, respectively.  

These findings, on average, reveal a slight loss of flexion, 
extension, and lateral flexion in each direction, but a 
significant loss of rotation in both directions.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  These 
findings are thus analogous with either mild or moderate 
limitation of motion of the cervical spine.  But in addition 
to the criteria listed at DC 5290, the Board must also 
consider whether a higher disability rating is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  During his hearing, the veteran 
reported ongoing cervical pain, which appears to be supported 
by adequate pathology.  In light of these complaints, the 
Board finds that his cervical spine is characterized by 
moderate limitation of motion, for which a 20 percent 
disability rating is assigned under DC 5290.  Thus, a 20 
percent rating is warranted for the veteran's cervical spine 
disability since the initial grant of service connection.  

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent under 
all applicable rating criteria. The evidence discussed above 
does not show that the veteran's cervical spine demonstrates 
severe limitation of motion, as required for a 30 percent 
disability rating under DC 5290.  Although the veteran's 
complaints of pain were sufficient to warrant a 20 percent 
disability rating, none of the three examination reports 
makes any reference to weakness, stiffness, lack of 
endurance, or fatigability of the cervical spine.  For 
example, the October 2003 VA examination report notes that 
the veteran's cervical spine disability causes only 
"slight" functional impairment.  Also, both the October 
2003 and November 2006 VA examination reports note that pain 
was only present at the end of each movement, thereby 
indicating that most of his movements were pain free.  
Consequently, there is simply no basis to assign a disability 
rating higher than 20 percent based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  

The Board also finds that a disability rating higher than 20 
percent is not warranted under DC 5293, since there is no 
evidence of recurring attacks of severe intervertebral disc 
syndrome with intermittent relief, as required for the next 
higher rating of 40 percent.  The Board notes that the 
veteran has complaint of radicular symptoms in both hands.  
Radiographs in August 2004 also show degenerative disc 
disease and degenerative joint disease at the C3-7 level.  
The Board thus acknowledges that the veteran may experience 
some radicular symptoms due to his cervical spine disability; 
however, his symptoms are not severe enough to be 
characterized as severe.  

No significant neurological findings were shown during his 
three VA examinations.  For example, the April 2000 report 
notes that no significant neurological findings were 
objectively shown, which was reflected in the diagnosis of 
cervical strain.  The October 2003 report also notes that 
both upper extremities demonstrated full strength (5/5) with 
no sensory loss; moreover, the VA examiner specifically 
attributed only "slight" functional loss to the cervical 
spine disability.  Also significant is the fact that the 
veteran specifically denied any radiating symptoms in either 
upper extremity at his November 2006 examination, which is 
reflected in the clinical findings showing normal sensation 
and strength of 5/5 in the right upper extremity and 4/5 in 
the left.  In short, the medical evidence does not reflect 
that the veteran's cervical spine disability is manifested by 
severe intervertebral disc syndrome, as required for a 40 
percent rating under DC 5293. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  Accordingly, the 
revised version of          DC 5293, in effect from September 
23, 2002, cannot serve as a basis for an increased rating 
based upon incapacitating episodes.  With respect to the 
revisions to the Rating Schedule made effective from 
September 26, 2003, the Board notes that the evidence does 
not show forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical spine, 
such that a 30 percent disability rating would be in order.  

In addition, since the veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals), 38 C.F.R. § 4.121a, DC 8510 (2007), a 
disability rating higher than 20 percent is not warranted 
based on combining his orthopedic and neurologic 
manifestations of his cervical spine disability.  38 C.F.R. § 
4.25.  In this regard, although evidence shows some paralysis 
of the medial nerves, there is no evidence of any paralysis 
involving the upper radicular group.  Accordingly, a 
disability rating higher than 20 percent is not warranted 
under the revised criteria for rating intervertebral disc 
syndrome.

For these reasons and bases, the Board finds that the 
veteran's traumatic arthritis of the cervical spine meets the 
criteria for an initial 20 percent disability rating, but 
that a rating higher than 20 percent is not warranted at any 
time since the initial grant of service connection.

VII. Increased Rating for Traumatic 
Arthritis of the Lumbar and Thoracic 
Spine with Radiculopathy

The veteran developed arthritis in the thoracic and lumbar 
segments of his spine while on active duty.  In June 1994, 
the RO granted service connection for traumatic arthritis of 
the lumbar spine with radiculopathy, assigning a 10 percent 
rating, as well as service connection for traumatic arthritis 
of the thoracic spine, assigning a noncompensable rating.  An 
effective date of June 1993 was assigned for both awards.  

The veteran perfected an appeal by requesting higher ratings 
for each disability.  During the appeal process, the RO 
issued another decision in April 1995 in which it granted an 
increased rating of 10 percent for the veteran's thoracic 
spine disability, also effective from June 1993, and 
continued the 10 percent rating for his lumbar spine 
disability.  Therefore, the issues on appeal involve the 
propriety of the initial 10 percent ratings assigned for the 
veteran's service-connected lumbar and thoracic spine 
disabilities.  See Fenderson, supra.

A.  Legal Criteria

At the time the veteran filed his claim, disabilities of the 
spine based on limitation of motion allowed for separate 
ratings for the dorsal (thoracic) and lumbar segments of the 
spine.  The veteran's service-connected thoracic spine 
disability was assigned a 10 percent rating under DC 5291, 
for limitation of motion of the dorsal spine.  The Board 
notes that the dorsal region is now referred to as the 
thoracic region.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995).

Under DC 5291, a maximum 10 percent rating was assigned for 
either moderate or severe limitation of motion of the 
thoracic spine.  38 C.F.R. § 4.71a, DC 5291. Higher ratings 
were also available for either favorable or unfavorable 
ankylosis of the thoracic spine.  38 C.F.R. § 4.71a, DC 5288.  
But since there has been no evidence of ankylosis involving 
any segment of the veteran's spine (dorsal/thoracic or 
lumbar), DC 5288 is not for application.  

In this regard, ankylosis is defined as the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move the thoracic and lumbar 
segments of his spine in all directions, by definition, these 
spinal segments are not immobile.  In short, there is no 
basis to assign a disability rating higher than 10 percent 
for the veteran's thoracic spine disability.

With respect to his lumbar spine disability, the RO assigned 
a 10 percent rating under DC 5292.  This diagnostic code 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R.           § 4.71a, DC 5292.  Again, 
the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  But the Rating Schedule does 
offer some guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V, 
68 Fed. Reg. 51,458 (Aug. 27, 2003).  

Since the RO indicated that the veteran's lumbar spine 
disability includes right radiculopathy, the Board will also 
consider DC 5293 (intervertebral disc syndrome).  These 
provisions have been outlined above.  In addition, as already 
mentioned, the Board will also consider the various revised 
rating criteria pertaining to the spine in rating the 
veteran's thoracolumbar spine disability.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

As already mentioned, the first amendment pertaining to 
intervertebral disc syndrome became effective on September 
23, 2002.  Under the revised criteria, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R.  § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

With respect to incapacitating episodes, these criteria have 
already been fully discussed in the preceding section.  With 
respect to neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  Also, an 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.

The Board also reiterates that DC 5293 was changed to DC 
5243, effective September 26, 2003, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent rating where forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DC 5237.

The next higher rating for 40 percent is assigned if evidence 
shows forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  Id.   

B.  Analysis

After carefully reviewing the evidence, the Board finds that 
increased staged ratings are warranted in this case.  In 
doing so, the Board finds that the assigned ratings should 
remain unaltered prior to September 23, 2002.  Effective 
September 23, 2002, however, the Board finds that a separate 
10 percent rating should be assigned for the veteran's 
neurological manifestations in his right lower extremity due 
to his lumbar spine disability.  In addition, effective 
November 26, 2006, the orthopedic manifestations of his 
thoracolumbar (thoracic and lumbar) spine disability warrant 
a higher 20 percent rating.  

Applying the former criteria of DC 5292 and DC 5293, the 
Board finds no basis to assign a disability rating higher 
than 10 percent for the veteran's lumbar spine disability for 
the period prior to November 26, 2006.  Applying DC 5292, 
there is simply no evidence during this period that his 
lumbar spine was manifested by more than mild limitation of 
motion.  Range-of-motion testing during three VA examinations 
supports this conclusion.  The first examination, performed 
in December 1993, notes that his lumbar spine demonstrated 
flexion of 80 degrees, lateral flexion of 30 degrees, and 
full extension and rotation.  The second examination, 
performed in April 2000, notes that his lumbar spine 
demonstrated flexion of 85 degrees, extension of 25 degrees, 
and lateral flexion of 25 degrees in both directions.  And 
the third examination, performed in September 2005, notes 
that his lumbar spine demonstrated flexion of 80 degrees, 
extension of 40 degrees, right and left lateral flexion of 25 
degrees and 20 degrees, respectively, and right and left 
rotation of 40 degrees and 25 degrees, respectively.  

These findings, on average, show only a slight loss of motion 
in each direction.  See Schedule for Rating Disabilities 
effective September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  Moreover, none of these examination reports 
indicates that the veteran's lumbar spine experienced any 
significant functional loss due to pain, weakness, 
fatigability, or incoordination, such that a disability 
rating higher than 10 percent could be assigned.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
204-08.  In short, DC 5292 provides no basis to assign a 
disability rating higher than 10 percent for the entire 
period prior to November 26, 2006.

There is also no basis to assign a disability rating higher 
than 10 percent under the former criteria of DC 5293 during 
this period, since no significant neurological findings were 
shown which could be characterized as anything more than mild 
intervertebral disc syndrome.  For example, the December 1993 
report notes that knee and ankle jerks were 2+, that straight 
leg raising was negative, and that strength was 5/5 in both 
lower extremities.  Although a January 1994 VA examination 
report indicates that radiculopathy was present in the right 
lower extremity, the examiner characterized it as only 
"mild."  A May 1995 VA examination report also notes that 
an examination of the lumbar spine revealed no abnormalities.  
Five years later, an April 2000 VA examination report notes 
that deep tendon reflexes were 2+ and symmetrical, thereby 
showing no significant neurological impairment.  And finally, 
the March 2005 VA examination report notes only mildly 
diminished sensation in the web space between the first and 
second toes of the right foot.  All of these findings reflect 
only mild intervertebral disc syndrome, thereby precluding a 
disability rating higher than 10 percent under DC 5293.   

Effective September 23, 2002, however, the Board finds that a 
separate 10 percent rating should be assigned for the 
veteran's neurological manifestations in his right lower 
extremity under the revised criteria.  Before addressing this 
issue, however, the Board points out that an increased rating 
is not warranted based on incapacitating episodes under the 
revised criteria, effective September 23, 2002, since there 
is no evidence that a doctor has ever prescribed bed rest due 
to the veteran's lumbosacral spine disability.

That being said, however, a separate 10 percent rating is 
indeed warranted for mild incomplete paralysis of the right 
sciatic nerve, effective from September 23, 2002, the date 
the rating criteria were revised to allow such an award.  
Mild incomplete paralysis is demonstrated by the following 
medical evidence:  the January 1994 VA examination report 
which disclosed that mild radiculopathy was present in the 
right lower extremity; the March 2005 VA examination report 
which revealed mild diminished sensation in the web space 
between the first and second toes of the right foot; and the 
November 2006 VA examination report which indicated the 
presence of mild right radiculopathy, causing mild weakness.  

These findings thus show the presence of mild radiculopathy 
in the veteran's right lower extremity as a result of his 
service-connected lumbar spine disability.  Therefore, 
a separate 10 percent rating is warranted for mild incomplete 
paralysis of the right sciatic nerve under DC 8520.  And 
since his radiculopathy has consistently been characterized 
as only mild, with no loss of muscle strength shown, there is 
no basis to assign a disability rating higher than 10 percent 
for his neurological manifestations under DC 8520.

In addition to assigning a separate 10 percent rating for his 
neurological manifestations involving the right lower 
extremity, effective September 23, 2002, the Board also finds 
that an increased 20 percent rating is warranted for his 
orthopedic manifestations of his thoracolumbar spine 
disability, effective from November 27, 2006.  A VA 
examination performed on that date showed that the veteran's 
thoracolumbar spine demonstrated flexion of 60 degrees, 
extension of 18 degrees, lateral flexion of 20 degrees 
bilaterally, and rotation of 35 degrees bilaterally.  These 
findings are consistent with moderate limitation of motion 
under the former criteria concerning limitation of motion of 
the lumbar spine, DC 5292, for which a 20 percent rating is 
appropriate.  In addition, the fact that flexion was limited 
to 60 degrees also warrants a 20 percent rating under The 
General Rating Formula for Diseases and Injuries.  In short, 
the Board finds that the evidence supports a 20 percent 
rating for the veteran's orthopedic manifestations of his 
thoracolumbar spine disability, effective from November 27, 
2006.  

In reaching this decision, the Board also finds no basis to 
assign a disability rating higher than 20 percent for his 
orthopedic manifestations since November 27, 2006.  The 
overall findings from range-of-motion testing at his November 
2006 VA examination do not reflect severe limitation of 
motion, as required for a disability rating higher than 20 
percent under DC 5292.  The evidence also showed flexion of 
the thoracolumbar spine greater than 30 degrees, with motion 
in every direction, thereby precluding a disability rating 
higher than 20 percent under The General Rating Formula for 
Diseases and Injuries.  And since the VA examiner noted that 
pain was only present at the end of each movement, with no 
change after repetitive use, a disability rating higher than 
20 percent is not available under 38 C.F.R.        §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  

In conclusion, the Board finds that, effective September 23, 
2002, a separate 10 percent rating should be assigned for the 
veteran's mild incomplete paralysis involving his right lower 
extremity.  The Board also finds that, effective November 26, 
2006, a 20 percent rating should be assigned for the 
orthopedic manifestations of his thoracolumbar spine 
disability.  

XIII.  Increased Rating for Prostatitis

In June 1994, the RO granted service connection and assigned 
an initial noncompensable disability rating for prostatitis, 
effective June 1993.  The veteran appealed that decision by 
requesting a compensable disability rating.  See Fenderson, 
supra.  For the reasons set forth below, the Board find that 
the evidence supports a 10 percent disability rating prior to 
November 13, 2006, as well as a higher 20 percent rating 
since that date.  

The veteran's prostatitis has been evaluated under DC 7527.  
This code indicates that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to be evaluated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  Since the veteran's prostatitis does not 
involve urinary tract infection, the Board need only consider 
the rating criteria concerning voiding dysfunction.  See 
38 C.F.R. § 4.115b.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  The highest 60 
percent rating is assigned when these factors require the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  A 40 percent 
rating is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  And a 20 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  And a 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  Id. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's prostatitis meets the criteria 
for a 10 percent rating since the initial grant of service 
connection until November 13, 2006, and a 20 percent rating 
since November 13, 2006.  With respect to the period prior to 
November 13, 2006, the only probative evidence is a May 2000 
VA examination report.  At that time, the veteran reported 
nocturia one to two times each night.  Since awakening to 
void two times per night warrants a 10 percent rating, the 
Board finds that a 10 percent rating is warranted for the 
veteran's prostatitis since the initial grant of service 
connection.  During this period, the Board notes that there 
is no evidence of any significant daytime voiding, nocturia 
more than two times a night, urinary retention requiring 
intermittent or continuous catheterization, or leakage 
requiring the use of absorbent materials.  Thus, there is 
simply no basis for a disability rating higher than 10 
percent prior to November 13, 2006.

Information obtained during a VA examination on November 13, 
2006, however, indicates that his prostatitis warrants a 
higher 20 percent rating.  At that time, the veteran denied 
any significant increase in daytime voiding but reported 
nocturia three times a night, which warrants a 20 percent 
rating under urinary frequency.  In light of this evidence, 
the Board finds that staged ratings are appropriate in this 
case, with a higher 20 percent rating assigned from November 
13, 2006.  In reaching this decision, the Board also finds no 
basis to assign a disability rating higher than 20 percent 
since November 13, 2006, since the veteran specifically 
denied an increase in daytime frequency, urinary incontinence 
or the use or absorbent materials, and urinary tract 
infections.

In conclusion, the Board finds that the evidence supports an 
initial 10 percent rating for the veteran's prostatitis since 
the initial grant of service connection until November 13, 
2006, and a 20 percent rating since November 13, 2006.  

XIV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, however, none of the disabilities on appeal has 
independently caused marked interference with employment or 
required frequent periods of hospitalization.  With respect 
to frequent periods of hospitalization, there is no evidence 
that the veteran has required any hospitalization or surgery 
since filing his original claim in 1993.  With respect to 
marked interference with employment, the evidence shows that 
the veteran is no longer able to work because of his 
psychiatric disability.  In addition, no medical professional 
has indicated that any of his service-connected disabilities 
has contributed to his inability to work.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the veteran's existing ratings assigned for his 
disabilities contemplate there will be some employment 
impairment.  Simply stated, although his disabilities may 
interfere somewhat with his ability to work, such impairment 
is already contemplated by the applicable schedular criteria 
so that consideration of an extraschedular rating is not 
shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for an eye disorder, claimed as a "blind 
spot" in the left eye, is denied.

An initial 20 percent rating is granted for impingement 
syndrome of the right shoulder prior to August 19, 2005, 
subject to the laws and regulations governing the payment of 
VA compensation.

An initial 10 percent rating is granted for a scar of the 
right wrist, subject to the laws and regulations governing 
the payment of VA compensation.

An initial 10 percent rating is granted for the residuals of 
an injury to the right medial nerve, subject to the laws and 
regulations governing the payment of VA compensation.

An initial 20 percent rating is granted for traumatic 
arthritis of the cervical spine, subject to the laws and 
regulations governing the payment of VA compensation.

An initial rating in excess of 10 percent for traumatic 
arthritis of the thoracic spine is denied.

A 20 percent rating is granted for the orthopedic 
manifestations of the veteran's traumatic arthritis of the 
thoracolumbar spine from November 27, 2006, subject to the 
laws and regulations governing the payment of VA compensation

A separate 10 percent rating is granted for mild incomplete 
paralysis of the right sciatic nerve from September 23, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.  

An initial 10 percent rating is assigned for prostatitis 
prior to November 13, 2006, with a higher 20 percent rating 
assigned since November 13, 2006, subject to the laws and 
regulations governing the payment of VA compensation.  .
REMAND

The veteran is seeking an initial rating higher than 10 
percent for his service-connected skin condition of the 
hands, feet, and scrotum (including dermatitis and 
onychomycosis).  However, the Board finds that additional 
evidentiary development is needed before it can adjudicate 
this claim. 

The veteran's skin condition has been rated as 10 percent 
disabling under DC 7806.  At the time the veteran filed his 
claim, the next higher rating of 30 percent rating was 
assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002)

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria, a 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
See 38 C.F.R. § 4.118, DC 7806 (since August 30, 2002)

The next higher rating of 60 percent requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

In light of the revised rating criteria, the Board finds that 
the veteran should be afforded an additional VA examination 
to determine whether his recurrent skin conditions meet the 
criteria for a disability rating higher than 10 percent under 
the revised criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatological examination to assess the 
current severity of his skin disorder 
involving his hands, feet, and possibly 
groin - preferably during an active stage 
of the disease.  Ask the examiner to 
provide specific findings as to the 
percentage of the veteran's entire body 
affected by this disorder, as well as the 
percentage of the exposed areas of his 
body.  The examiner must also indicate 
whether treatment of the veteran's skin 
disorder has included intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of 6 weeks or more during 
the past 12-months, or other period.  The 
examiner should also stated whether the 
veteran's skin condition is manifested by 
constant exfoliation or constant itching, 
extensive lesions, or marked 
disfigurement.  It is imperative that the 
claims file be made available to the 
examiner for review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

2.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


